ACCEPTED
                                                                                                         12-14-00210-CR
                                                                                            TWELFTH COURT OF APPEALS
                                                                                                          TYLER, TEXAS
                                                                                                     7/9/2015 3:04:49 PM
                                                                                                           CATHY LUSK
                                                                                                                  CLERK

                                   CASE NO. 12-14-00210-CR

BOBBIE GRUBBS                                     §               IN THE COURT OF APPEALS
                                                                                    FILED IN
                        APPELLANT                 §                          12th COURT OF APPEALS
                                                  §                               TYLER, TEXAS
VS.                                               §           TWELFTH         7/9/2015
                                                                            COURT    OF3:04:49 PM
                                                                                         APPEALS
                                                  §                               CATHY S. LUSK
THE STATE OF TEXAS,                               §                                   Clerk
               APPELLEE                           §                                TYLER, TEXAS

             MOTION FOR LEAVE TO FILE LATE MOTION FOR
             EXTENSION OF TIME TO FILE APPELLEE’S BRIEF

  TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COMES NOW The State of Texas , Appellee, by and through her District Attorney, Kenneth

B. Florence, and files this motion for leave to file a late motion for an extension of 30 days in which

to file the Appellee’s Brief. In support of this motion, Appellee shows the court the following:

                                                  I.

       Appellant was convicted in the 273rd Judicial District Court of Shelby County, Texas, by a

jury, of the offense of Capital Murder. The judge assessed punishment at confinement in the Texas

Department of Criminal Justice Institutional Division, for Life, without the possibility of Parole.

                                                  II.

       The deadline for filing the Appellee’s Brief was July 3, 2015. That date was the official

observance of Independence Day and all county offices were closed. That date has passed.

                                                  III.

       Appellee’s request for an leave to file a late motion for extension of time is based upon the

following facts:

1. Appellee can get the brief filed within the 30 days requested.

2. This motion is not opposed by defense counsel.
3. This motion is the State’s first motion for an extension.

4. The elected District Attorney was the only attorney in the office for 4 years, and a new Assistant

District Attorney was just approved effective June 8, 2015.

        Wherefore, Appellee prays the court grant the motion for leave to late file this motion for

extension, the motion for extension, and extend the deadline for filing the Appellee’s Brief to

August 7, 2015.


                                                      Respectfully submitted,

                                                           /s/ Kenneth B. Florence
                                                      KENNETH B. FLORENCE
                                                      TBA # 00790698
                                                      Shelby County Assistant District Attorney
                                                      200 San Augustine Street Suite 12
                                                      Center, Texas 75935
                                                      (936) 598-2489
                                                      (936) 598-4106


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the State’s Motion for Leave to file a Late

Motion for Extension of Time to File Appellee’s Brief, as related above, was served upon, Stephen

Shires, Attorney for Appellant, 123 San Augustine Street, Center, Texas 75935, by facsimile (936)

598-3031, on this the 7th day of July 2015.

                                                        /s/ Kenneth B. Florence
                                                      KENNETH B. FLORENCE